REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Applicant's arguments filed on 03/02/2022 are deemed to be persuasive. The amendments overcome the rejection made under 35 U.S.C. 101. Claims 1-20 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20190372345 to Bain et al. discloses a machine learning engine includes an algorithm for matching usage information with individual meters and matching individual meters with customers and billing accounts. In embodiments, the at least one interface is configured to analyze tariff structures available within a given regulated utility market and the energy consumption and generation information to make a recommendation on a lowest-cost tariff structure.
(II) US 20180374276 to Powers et al. discloses the spatial interaction system to determine environment data associate with the physical environment based at least in part on the characteristics. For example, the system may first detect a number of individuals living within the physical environment. The system may then utilize the amount of square footage, a location, a build material (e.g., floors, ceilings, exterior), volume of the interior, etc. of the physical environment and third party data on average consumption metrics based on the physical characteristics and number of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625